Pee Curiam,
This action was instituted on an award of arbitrators, who undertook to act under a contract or agreement between the plaintiff and defendant. A verdict was properly directed, for him for the following reasons given by the learned trial judge: “Notwithstanding the fact that the agreements to arbitrate signed by the Houston County Oil Mill & Manufacturing Company which were sent to Dumee, Son & Company were not signed by Dumee, Son & Company, and although in the letter transmitting these papers there was' an assurance that until they were returned properly signed by Dumee, Son & Company, the case would not be considered by the arbitration committee, and although the parties had not agreed as to. the place where the arbitration should be held, t'he committee proceeded to arbitrate.”
Judgment affirmed.